Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowability Notice
Regarding the independent claims, the best available prior art of Alt (U.S. Patent No. 6,580,356), Blinn (U.S. PGPUB 2004/0260647), and Alderucci (U.S. PGPUB 2007/0257101) and Rowe (U.S. PGPUB 2002/0039921), fails to disclose either singularly, in combination with one another, the limitations of “communicate to an interface of a server an identifier of a user making a purchase and an identifier of the merchant, wherein the server maintains identifiers for at least a first account of the user and a second account of the user, wherein the first account is associated with the merchant, wherein the user may use the first account for a first set of purchases made at the merchant and not for a second set of purchases, and wherein the user may use the second account for the second set of purchases and not the first set of purchases; based on the identifier of the first account, determine whether the user has sufficient funds in the first account to complete the purchase.” For these reasons, the claims have been allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913.  The examiner can normally be reached on Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715